DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed May 19, 2021 has been entered. 
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered and they are persuasive. Therefore, the Examiner withdrawals the claim interpretation under 35 U.S.C. § 112(f) and objections to the abstract and claims as set forth in the Action mailed on April 28, 2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kishikawa et al. (U.S. Patent Application Publication No. 2019/0116157 A1) discloses: A bit assignment estimating device (Controller Area Network) that estimates bit assignment of a payload included in communication data of each electronic control unit in a communication network, the bit assignment estimating device comprising: processing circuitry (Paragraph [0067]: “The monitoring ECU 100 that has a microcontroller (omitted from illustration) including a communication circuit, processor, and memory is an example of the information processing system according to the present embodiment.” Paragraph [0098]: “These functional components are realized at the  configured to receive the communication data (Paragraph [0065]: “The information processing system described as an embodiment receives data frames flowing over onboard network, splits the payloads of these data frames into fields, and constructs a behavior model relating to values included in normal data frames, for each of the fields obtained by splitting. This information processing system also monitors the onboard network based on this behavior model, and detects anomalous data frames. This information processing system will be described with reference to the drawings.”); divide the payload of the communication data, the communication data being received, by every predetermined fixed bit length so as to generate a plurality of blocks; estimate the bit assignment of the block to be any one of a fixed value type, a status value type, and a continuous value type . . . (Paragraph [0085]: “The payload splitting unit 140 references the reception log stored in the reception log storing unit 190, splits the payload i.e., data field, of records having a common ID, and extracts a field that is a bit string having a particular meaning (hereinafter referred to as field). A field included in a data field is categorized into one of the categories of constant value, counter, continuous value, checksum, and status, in accordance with the information indicated therein. For example, a region or the like occupied by a value indicating the speed of the automobile that has been measured by the speed sensor 210 corresponds to one field, and this field is classified as a continuous value. Details of the splitting method will be described in the later-described sections 1.11 through 1.16. The payload splitting unit 140 also notifies the feature extracting unit 150 of information relating to fields obtained by splitting payloads of recordings including a common ID. Examples of this information include field category, field region, and field value.”).
However, the Examiner finds Kishikawa does not teach or suggest the claimed “estimate the bit assignment of the block to be any one of a fixed value type, a status 
Independent claim 5 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 5 is allowable for the same reasons as set forth above in claim 1.
	Claims 2-4 and 6-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112